DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a host" and “a controller” in claims 18 and 19.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding either structure, material, or acts to the function described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure can be found in paragraph [0192] that discloses “the controller 10 includes a processor”. [0200] that discloses “the host 20 includes a processor” and [0206] that discloses “All or some of the foregoing embodiments may be implemented using software, hardware, firmware, or any combination thereof”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 11 and 18 (line# refers to claim 1):
In lines 6-7, it recites the phrase “the first queue is one queue in the I/O queue pair”. However, prior to this phrase at lines 5-6, it recites “the I/O queue pair comprises a submission queue (SQ) and a completion queue (CQ)”. Thus, it is unclear whether the the first queue” is the same or different from the first recitation of “a submission queue (SQ)” or “a completion queue (CQ)” or just any queue within the “I/O queue pair”.

As per claims 3 and 13 (line# refers to claim 3):
In lines 9-10, it recites the phrase “a second preset threshold”. However, prior to this phrase at lines 7-8, it recites “a second preset threshold”. Thus, it is unclear whether the second recitation of “a second preset threshold” is the same or different from the first recitation of “a second preset threshold”. If they are the same, the or said should be used.

In line 10, it recites the phrase “a preconfigured maximum queue depth”. However, prior to this phrase at line 4, it recites “a maximum queue depth preconfigured”. Thus, it is unclear whether the second recitation of “a preconfigured maximum queue depth” is the same or different from the first recitation of “a maximum queue depth preconfigured”. If they are the same, same name/term should be used.

As per claim 5:
In lines 8-9, it recites the phrase “a fourth preset threshold”. However, prior to this phrase at line 7, it recites “a fourth preset threshold”. Thus, it is unclear whether the second recitation of “a fourth preset threshold” is the same or different from the first recitation of “a fourth preset threshold”. If they are the same, the or said should be used.

As per claim 8:
In lines 4-5, it recites the phrase “a controller”. However, prior to this phrase at line 2, it recites “the controller”. Thus, it is unclear whether the second recitation of “a controller” is the same or different from the first recitation of “the controller”.

As per claim 9:
Lines 1-2, “the resource monitoring command” lacks antecedence basis.

As per claims 2, 4, 6-7, 10, 12-17 and 19-20:
They are resource management method, resource management apparatus and resource management system claims that depend on claims 1, 11 and 18 respectively above. Therefore, they have same deficiencies as claims 1 11 and 18 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US. Patent. 8,441,925 B1) in view of Utevsky et al. (US. Pub. 2017/0075572 A1).

As per claim 1, Lamb teaches the invention substantially as claimed including A resource management method, implemented by a resource management apparatus (Lamb, Fig. 2, 110 (as resource management apparatus), 210 packet processor; Col 7, lines 10-12, a usemeter of packet processor 210 measures or calculates a global resource usage, such as the amount of buffer memory 235 in use), the method comprising: 
monitoring resource utilization of a first queue (Lamb, Fig. 6, 650 Calculate queue fullness; Col 2, lines 23-24, measuring (as monitoring) a queue fullness as an amount of the buffer memory occupied in the queue; Col 4, lines 52-56, the "fullness" of buffer memory 235 can be determined by a usage meter (not shown) in packet processor 210. Such a usage meter can determine an overall level of utilization of buffer memory 235 relative to a total capacity of buffer memory 235). 
wherein the resource utilization of the first queue is used to identify utilization of storage space allocated to the first queue (Lamb, Col 2, lines 23-24, measuring a queue fullness (as resource utilization) as an amount of the buffer memory (as storage space) occupied in the queue; Fig. 3, 235 buffer memory, region 1-8; Col 4, lines 40-41, Buffer memory 235 can store the chunks of data in logical queues; Col 6, lines 30-31, “queue full-ness,” a weighted fullness average (i.e., average queue length)”); 
detecting that the resource utilization of the first queue satisfies a preset condition (Lamb, Fig. 4, 420 Min queue threshold, 430 Max queue threshold; Fig. 6, 620 select tail-drop maximum threshold, 630 select minimum threshold (620 and 630 as preset condition); Col 6, lines 2-10, When maximum queue threshold 430 is exceeded for a queue, no new chunks of data are added to the queue (i.e., 100% are dropped from the tail) to allow the queue to drain as fast as possible. When queue fullness (e.g., average queue length) lies between minimum queue threshold 420 and maximum queue threshold 430, packet processor 210 can randomly drop some percentage of new chunks from the tail of the queue(s) (as satisfies a preset condition)).
releasing the storage space occupied by the first queue when detecting that the resource utilization of the first queue satisfies the preset condition (Lamb, Col 6, lines 2-10, When maximum queue threshold 430 is exceeded for a queue, no new chunks of data are added to the queue (i.e., 100% are dropped from the tail) to allow the queue to drain as fast as possible. When queue fullness (e.g., average queue length) lies between minimum queue threshold 420 and maximum queue threshold 430, packet processor 210 can randomly drop some percentage of new chunks from the tail of the queue(s); also see Col 2, lines 23-24, measuring a queue fullness as an amount of the buffer memory occupied in the queue; Fig. 3, 235 buffer memory, region 1-8; Col 4, lines 40-41, Buffer memory 235 can store the chunks of data in logical queues [Examiner noted: the buffer memory is storing the chunks of the data for the queues, when the chunks of the data are dropped, the space of the buffer memory is released]). 

a first queue in an input/output (I/O) queue pair; managing a plurality of storage media in a non-volatile memory (NVM) subsystem; communicating with a host using the I/O queue pair, wherein the I/O queue pair comprises a submission queue (SQ) and a completion queue (CQ), wherein the first queue is one queue in the I/O queue pair.

However, Utevsky teaches a first queue in an input/output (I/O) queue pair (Utevsky, [0001] lines 2-3, using software-based queues in a memory system; [0016] lines 16-19, NVMe may include multi-queue based communication with host and controllers writing to submission (as first queue) and completion queues (as queue pair) in host memory. NVMe is a submission /completion queue-based protocol where commands are created by the host and placed in a submission queue); 
managing a plurality of storage media in a non-volatile memory (NVM) subsystem (Utevsky, Fig. 1A, 100 Non-volatile memory system, 102 controller; Fig. 1B, 102 (as non-volatile memory subsystem); [0018] lines 5-7, The non-volatile memory system 100 includes a controller 102 and non-volatile memory that may be made up of one or more non-volatile memory die 104. [0030] lines 1-3, modules of the controller 102, a buffer manager/bus controller 114 manages buffers in random access memory (RAM) 116); 
communicating with a host using the I/O queue pair, wherein the I/O queue pair comprises a submission queue (SQ) and a completion queue (CQ), wherein the first queue is one queue in the I/O queue pair (Utevsky, [0016] lines 16-23, NVMe may include multi-queue based communication with host and controllers writing submission /completion queue-based protocol where commands are created by the host and placed in a submission queue (as first queue). A completion queue may signal to the host that the commands have been executed)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Lamb with Utevsky because Utevsky’s teaching of input and output queue pair for storing the requests and the completion commands within the NVMe system would have provided Lamb’s system with the advantage and capability to allow the system to easily managing the task requests and responses which improving the system performance and efficiency.

As per claim 7, Lamb and Utevsky teach the invention according to claim 1 above. Utevsky further teaches wherein a resource for the first queue is provided by the NVM subsystem, wherein the resource management apparatus comprises a controller (Utevsky, Fig. 1A, 100  NON-Volatile memory system, 102 Controller, 104 NON-Volatile memory; [0016] lines 16-23, NVMe may include multi-queue based communication with host and controllers writing to submission and completion queues in host memory. NVMe is a submission /completion queue-based protocol where commands are created by the host and placed in a submission queue. A completion queue may signal to the host that the commands have been executed)).

As per claim 11, it is a resource management apparatus claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Lamb further teaches a processor; a memory coupled to the processor and storing one or more programs that, when executed by the processor, cause the resource management apparatus (Lamb, Fig. 2, 250 IC processor, 260 shared memory).

As per claim 18, it is a resource management system claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Utevsky further teaches a host (Utevsky, Fig. 1C, 212 Host); and a non-volatile memory (NVM) subsystem coupled to the host (Utevsky, Fig. 1B, Host, 100), wherein the NVM subsystem comprises: a storage medium; and, a controller coupled to the storage medium (Utevsky, Fig. 1A, 102 Controller, 104 Non-Volatile Memory, 100 Non-volatile memory system).

Claims 2, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb and Utevsky, as applied to claims 1, 11 and 18 respectively above, and further in view of Zhu et al. (US Pub. 2015/0038110 A1).

As per claim 2, Lamb and Utevsky teach the invention according to claim 1 above. Utevsky teaches transmitting, to the host from the resource management apparatus, information (Utevsky, Fig. 1A, 100;  [0016] lines 16-23, NVMe may include multi-queue based communication with host and controllers writing to submission and A completion queue may signal to the host that the commands have been executed)); 
transmitting, to the resource management apparatus from the host, information (Utevsky, Fig. 1A, 100; [0016] lines 16-23, NVMe may include multi-queue based communication with host and controllers writing to submission and completion queues in host memory. NVMe is a submission /completion queue-based protocol where commands are created by the host and placed in a submission queue; [0036] lines 4-5, the host 212 send commands to the device controller 102).

Lamb and Utevsky fail to specifically teach when transmitting the information to/from the host, it is within the first preset time period, wherein the resource utilization of the first queue comprises a quantity of times that the host and the resource management apparatus transmit information within the first preset time period.

However, Zhu teaches when transmitting the information to/from the host, it is within the first preset time period, wherein the resource utilization of the first queue comprises a quantity of times that the host and the resource management apparatus transmit information within the first preset time period (Zhu, Fig. 7A, resource utilization data: connection time, No. Access attempts: data transmitted: Transmission1, (three data transmissions, as quantity of times). Data rate; Abstract, lines 1-7, A device may obtain resource utilization data associated with a machine-to-machine device. The resource utilization data may include information identifying a during a particular period of time, and an amount of network resources utilized by the machine-to-machine device during the particular period of time; Page. 7, claim 6, dividing the amount of time by the quantity of data).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Lamb and Utevsky with Zhu because Zhu’s teaching of resource utilization data that including the quantity of data transmitted during the time period would have provided Lamb and Utevsky’s system with the advantage and capability to enable the system to determine the communication utilizations based on the data transmission which improving the resource utilization efficiency.

As per claims 12 and 19, there are resource management apparatus and resource management system claims of claim 2 above. Therefore, they are rejected for the same reason as claim 2 above.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb and Utevsky, as applied to claims 1 and 12 respectively above, and Zhu et al. (US Pub. 2015/0038110 A1), further in view of AYUKAWA et al. (US Pub. 2015/0106565 A1) and YOTSUMOTO (US Pub. 2008/0285580 A1).
	
As per claim 3, Lamb and Utevsky teach the invention according to claim 1 above. Lamb teaches wherein releasing the storage space occupied by the first queue when detecting that the resource utilization of the first queue satisfies the preset condition (Lamb, Col 6, lines 2-10, When maximum queue threshold 430 is exceeded for a queue, no new chunks of data are added to the queue (i.e., 100% are dropped from the tail) to allow the queue to drain as fast as possible. When queue fullness (e.g., average queue length) lies between minimum queue threshold 420 and maximum queue threshold 430, packet processor 210 can randomly drop some percentage of new chunks from the tail of the queue(s); also see Col 2, lines 23-24, measuring a queue fullness as an amount of the buffer memory occupied in the queue; Fig. 3, 235 buffer memory, region 1-8; Col 4, lines 40-41, Buffer memory 235 can store the chunks of data in logical queues) comprises: 
reducing a queue depth preconfigured for the first queue when detecting, within a first preset time period, that resource utilization satisfies a first preset threshold (Lamb, Fig. 4, Max. queue threshold (as first preset threshold), queue length; Col 6, lines 2-6, When maximum queue threshold 430 is exceeded for a queue, no new chunks of data are added to the queue (i.e., 100% are dropped from the tail) to allow the queue to drain as fast as possible (as to reduce); Col 2, lines 2-4, periodically (as include first preset time period) measuring a global resource usage; periodically measuring a queue fullness as an amount occupied of a queue); 
reducing the first queue, wherein the first preset threshold is greater than a second preset threshold when detecting, within the first preset time period, that resource utilization satisfy a second preset threshold (Lamb, Fig. 4, 430 Max. queue periodically (as include first preset time period) measuring a global resource usage; periodically measuring a queue fullness as an amount occupied of a queue; Col 6 lines 6-10, When queue fullness (e.g., average queue length) lies between minimum queue threshold 420 and maximum queue threshold 430, packet processor 210 can randomly drop some percentage of new chunks from the tail of the queue(s))).

Lamb and Utevsky fail to specifically teach the resource utilization is a quantity of times that the host and the resource management apparatus transmit information.

However, Zhu teaches the resource utilization is a quantity of times that the host and the resource management apparatus transmit information (Zhu, Fig. 7A, resource utilization data: connection time, No. Access attempts: data transmitted: Transmission1, (three data transmissions, as quantity of times). Data rate; Abstract, lines 1-7, A device may obtain resource utilization data associated with a machine-to-machine device. The resource utilization data may include information identifying a quantity of data transmitted by the machine-to-machine device during a particular period of time, and an amount of network resources utilized by the machine-to-machine device during the particular period of time; Page. 7, claim 6, dividing the amount of time by the quantity of data).



Lamb, Utevsky and Zhu fail to specifically teach when reducing the first queue depth, it is based on a quantity of times/resource utilization that the host and the resource management apparatus transmit information is less than or equal to a first preset threshold, and deleting the first queue, when the quantity of times that the host and the resource management apparatus transmit information is less than or equal to a second preset threshold.

However, AYUKAWA teaches when reducing, it is based on a quantity of times/resource utilization is less than or equal to a first preset threshold, and deleting the first queue, when the resource utilization is less than or equal to a second preset threshold (AYUKAWA, [0063] lines 3-10, the new virtual disk 6b belongs is smaller than a threshold value (second threshold value) (as first preset threshold), temporary reservation of a plurality of successive blocks on the new virtual disk 6b. In particular, where an unused amount of the virtual storage 5 is smaller (exhausted) than the second threshold value (for example, 5%), the temporary smaller than a threshold value (third threshold value), then the cancellation unit 13d cancels at least part of a plurality of blocks temporarily reserved on the virtual disk 6 (as resource utilization is less than to a second preset threshold)…where an unused amount of the virtual storage 5 is less than (exhausted) the third threshold value (for example, 1%) that is lower than the second threshold value (for example, 5%) (or where the non-use amount becomes zero), the cancellation unit 13d cancels part or all of temporary reservations).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Lamb, Utevsky, and Zhu with AYUKAWA because AYUKAWA’s teaching of reducing/cancelling the resource reservations based on the different threshold values would have provided Lamb, Utevsky and Zhu’s system with the advantage and capability to improve the resource utilization for the queues which improving the system performance and efficiency.

Lamb, Utevsky, Zhu, and AYUKAWA fail to specifically teach reducing a maximum queue depth, wherein a preconfigured maximum queue depth is used to identify a maximum value of a quantity of access request messages that can be stored in the first queue within a same time.

reducing a maximum queue depth (YOTSUMOTO. Fig. 7, Maximum queue length, (reduced from 1000 to 100));
wherein a preconfigured maximum queue depth is used to identify a maximum value of a quantity of access request messages that can be stored in the first queue within a same time (YOTSUMOTO. Fig. 7; Abstract, lines 1-3, a queue in a storage device and transmits transmission-target data after temporarily storing the transmission-target data in the queue; [0033] lines 2-4, a maximum queue length indicating a maximum capacity of the queue that data is storable, a queue length indicating a data capacity of data stored in the queue).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Lamb, Utevsky, Zhu and AYUKAWA with YOTSUMOTO because YOTSUMOTO’s teaching of reducing the maximum queue depth would have provided Lamb, Utevsky, Zhu and AYUKAWA’s system with the advantage and capability to reduce/manage the under-utilized resources which improving the system overall resource utilization. 

As per claim 13, it is a resource management apparatus claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.


Claims 4, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb and Utevsky, as applied to claims 1, 11 and 18 respectively above, and further in view of YOTSUMOTO  (US Pub. 2008/0285580 A1).

As per claim 4, Lamb and Utevsky teach the invention according to claim 1 above. Lamb teaches the resource utilization of the first queue (Lamb, Fig. 6, 650 Calculate queue fullness; Col 2, lines 23-24, measuring (as monitoring) a queue fullness as an amount of the buffer memory occupied in the queue; Col 4, lines 52-56, the "fullness" of buffer memory 235 can be determined by a usage meter (not shown) in packet processor 210. Such a usage meter can determine an overall level of utilization of buffer memory 235 relative to a total capacity of buffer memory 235).

Lamb and Utevsky fail to specifically teach an effective queue depth ratio of the first queue within a second preset time period, and the effective queue depth ratio of the first queue is a ratio of a queue depth actually used by the first queue to a preconfigured maximum queue depth.

However, YOTSUMOTO teaches an effective queue depth ratio of the first queue within a second preset time period, and the effective queue depth ratio of the first queue is a ratio of a queue depth actually used by the first queue to a preconfigured maximum queue depth (YOTSUMOTO, [0030] lines 1-5, The statistical information monitoring unit 124 is a processing unit that counts the length of transmission-target packets for each queue allocated in the buffer memory 122 and maximum queue length is compared with the actual queue length to calculate the usage ratio (as effective queue depth ratio) of the data area, namely, the usage ratio of the memory capacity; [0059] lines 1-3, an average bandwidth usage ratio for 60 seconds).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Lamb and Utevsky with YOTSUMOTO because YOTSUMOTO’s teaching of reducing the maximum queue depth with the usage ratio would have provided Lamb and Utevsky’s system with the advantage and capability to reduce/manage the under-utilized resources which improving the system overall resource utilization. 

As per claims 14 and 20, there are resource management apparatus and resource management system claims of claim 4 above. Therefore, they are rejected for the same reason as claim 4 above.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb, Utevsky and YOTSUMOTO, as applied to claims 4 and 14 respectively above, and further in view of AYUKAWA et al. (US Pub. 2015/0106565 A1).	

As per claim 5, Lamb, Utevsky and YOTSUMOTO teach the invention according to claim 4 above. Lamb teaches wherein releasing the storage space occupied by the first queue, when detecting that the resource utilization of the first queue satisfies the preset condition, further comprises (Lamb, Fig. 4, 420 Min queue threshold, 430 Max queue threshold; Fig. 6, 620 select tail-drop maximum threshold, 630 select minimum threshold (620 and 630 as preset condition); Col 6, lines 2-10, When maximum queue threshold 430 is exceeded for a queue, no new chunks of data are added to the queue (i.e., 100% are dropped from the tail) to allow the queue to drain as fast as possible. When queue fullness (e.g., average queue length) lies between minimum queue threshold 420 and maximum queue threshold 430, packet processor 210 can randomly drop some percentage of new chunks from the tail of the queue(s) (as satisfies a preset condition)).: 
reducing the preconfigured queue depth for the first queue when detecting, within the second preset time period, that resource utilization satisfies a third preset threshold (Lamb, Fig. 4, Max. queue threshold, queue length; Fig. 5, 545, 540, 585, 580 (as including third preset threshold), (different drop profiles); Col 6, lines 2-6, When maximum queue threshold 430 is exceeded for a queue, no new chunks of data are added to the queue (i.e., 100% are dropped from the tail) to allow the queue to drain as fast as possible (as to reduce); Col 2, lines 2-4, periodically (as include first preset time period) measuring a global resource usage; periodically measuring a queue fullness as an amount occupied of a queue); and 
reducing the first queue, wherein the third preset threshold is greater than a fourth preset threshold when detecting, within the second preset time period, that resource utilization satisfies a fourth preset threshold. (Lamb, Fig. 4, 430 Max. queue threshold, Min. queue threshold (as fourth preset threshold), (max queue threshold is greater than the min queue threshold); also see Fig. 5, 545 (as fourth preset threshold), (540 (as third preset threshold); Col 2, lines 2-4, periodically (as include second preset time period) measuring a global resource usage; periodically measuring a queue fullness as an amount occupied of a queue; Col 6 lines 6-10, When queue fullness (e.g., average queue length) lies between minimum queue threshold 420 and maximum queue threshold 430, packet processor 210 can randomly drop some percentage of new chunks from the tail of the queue(s)); also see Col 6, lines 42-58).
In addition, YOTSUMOTO teaches reducing the preconfigured maximum queue depth, and resource utilization is the effective queue depth ratio of the first queue (YOTSUMOTO. Fig. 7, Maximum queue length, (reduced from 1000 to 100)); Abstract, lines 1-3, a queue in a storage device and transmits transmission-target data after temporarily storing the transmission-target data in the queue; [0033] lines 2-4, a maximum queue length indicating a maximum capacity of the queue that data is storable, a queue length indicating a data capacity of data stored in the queue; [0030] lines 1-5, The statistical information monitoring unit 124 is a processing unit that counts the length of transmission-target packets for each queue allocated in the buffer memory 122 and generates statistical information indicating a ratio of packets output from each queue to a bandwidth; [0033] lines 6-7, statistical information indicating a usage ratio of a bandwidth assigned to the queue. [0045] lines 1-5, The maximum queue length is compared with the actual queue length to calculate the usage ratio (as effective queue 60 seconds).

Although, Lamb, Utevsky and YOTSUMOTO teach the effective queue depth ratio of the first queue, Lamb, Utevsky and YOTSUMOTO fail to specifically teach, when reducing, the effective queue depth ratio of the first queue is less 542273-v2/4747-0040045Atty. Docket No. 4747-00400 (85285103US04)than or equal to a third preset threshold, deleting the first queue that the effective queue depth ratio of the first queue is less than or equal to a fourth preset threshold.

However, AYUKAWA teaches when reducing, the effective queue depth ratio of the first queue is less 542273-v2/4747-0040045Atty. Docket No. 4747-00400 (85285103US04)than or equal to a third preset threshold, deleting the first queue that the effective queue depth ratio of the first queue is less than or equal to a fourth preset threshold (AYUKAWA, [0063] lines 3-10, the new virtual disk 6b belongs is smaller than a threshold value (second threshold value) (as third preset threshold), temporary reservation of a plurality of successive blocks on the new virtual disk 6b. In particular, where an unused amount of the virtual storage 5 is smaller (exhausted) than the second threshold value (for example, 5%), the temporary reservation unit 13c stops new temporary reservation. [0079] lines 3-17, when the unused amount of the virtual storage 5 is smaller than a threshold value (third threshold value), then the cancellation unit 13d cancels at least part of a plurality of blocks temporarily reserved on the virtual disk 6 (as resource utilization is less than to a fourth preset threshold)…where an unused amount of the virtual storage 5 is less than (exhausted) the third threshold value (for example, 1%) that is lower than the second threshold value (for example, 5%) (or where the non-use amount becomes zero), the cancellation unit 13d cancels part or all (as delete) of temporary reservations).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Lamb, Utevsky and YOTSUMOTO with AYUKAWA because AYUKAWA’s teaching of reducing/cancelling the resource reservations based on the different threshold values would have provided Lamb, Utevsky and YOTSUMOTO’s system with the advantage and capability to improve the resource utilization for the queues which improving the system performance and efficiency.

As per claim 15, it is a resource management apparatus claim of claim 5 above. Therefore, it is rejected for the same reason as claim 5 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb and Utevsky, as applied to claim 1 above, and further in view of MCCAMBRIDGE et al. (US Pub. 2015/0324118 A1).	
MCCAMBRIDGE was cited in the IDS filed on 01/21/2020.

As per claim 6, Lamb and Utevsky teach the invention according to claim 1 above. Lamb and Utevsky fail to specifically teach wherein a resource for the first queue is provided by the host, wherein the resource management apparatus comprises a processor of the host.

However, MCCAMBRIDGE teaches wherein a resource for the first queue is provided by the host, wherein the resource management apparatus comprises a processor of the host (MCCAMBRIDGE, Fig. 1, 102 Host system, 104 Host CPU, 128 system memory, 130, 132, 134, 136 (queues); [0066] lines 1-3, queues (e.g., I/O submission queues and I/O completion queues) may be created in system memory associated with a host (e.g., system memory 128 of FIG. 1)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Lamb and Utevsky with MCCAMBRIDGE because MCCAMBRIDGE’s teaching of I/O queues are provided by the host in the system memory would have provided Lamb and Utevsky’s system with the advantage and capability to allow the host to easily manage the transmission requests/completion response which improving the system performance.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb and Utevsky, as applied to claims 7 and 11 respectively above, and further in view of Fruin et al. (US Pub. 2010/0017558 A1).

As per claim 8, Lamb and Utevsky teach the invention according to claim 7 above. Lamb teaches monitoring the resource utilization of the first queue (Lamb, Fig. 6, 650 Calculate queue fullness; Col 2, lines 23-24, measuring (as monitoring) a queue fullness as an amount of the buffer memory occupied in the queue; Col 4, lines 52-56, the "fullness" of buffer memory 235 can be determined by a usage meter (not shown) in packet processor 210. Such a usage meter can determine an overall level of utilization of buffer memory 235 relative to a total capacity of buffer memory 235.). In addition, Utevsky teaches wherein the resource management apparatus comprises the controller, and the first queue in the at least one I/O queue pair (Utevsky, Fig. 1A, 100 NON-Volatile memory system, 102 Controller; [0001] lines 2-3, using software-based queues in a memory system; [0016] lines 16-19, NVMe may include multi-queue based communication with host and controllers writing to submission (as first queue) and completion queues (as queue pair) in host memory. NVMe is a submission /completion queue-based protocol where commands are created by the host and placed in a submission queue).

Lamb and Utevsky fail to specifically teach wherein before the monitoring, receiving, by the controller, a resource monitoring command from the host, and wherein the resource monitoring command is configured to cause a controller to monitor the resource utilization.

However, Fruin teaches wherein before the monitoring, receiving, by the controller, a resource monitoring command from the host, and wherein the resource monitoring command is configured to cause a controller to monitor the resource utilization (Fruin, Claim 9, wherein the controller is operative to: receive a track consumption of the memory).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Lamb and Utevsky with Fruin because Fruin’s teaching of using controller to receive the resource monitoring request from the host for tracking the resources would have provided Lamb and Utevsky’s system with the advantage and capability to allow the system to monitoring the resource utilization which improving the system efficiency.

As per claim 16, it is a resource management apparatus claim of claim 8 above. Therefore, it is rejected for the same reason as claim 8 above.


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb and Utevsky, as applied to claims 7 and 16 respectively above, in view of Fruin and further in view of MA et al. (US Pub. 2018/0088841 A1).

As per claim 9, Lamb and Utevsky teach the invention according to claim 7 above. Lamb and Utevsky fail to specifically teach wherein receiving, by the controller, the resource monitoring command from the host, further comprises receiving an asynchronous event request (AER) message from the host, and wherein the AER message comprises a field used to indicate the resource monitoring command.

However, Fruin teaches wherein receiving, by the controller, the resource monitoring command from the host (Fruin, Claim 9, wherein the controller is operative to: receive a command from a host in communication with the memory device to track consumption of the memory). 
In addition, MA teaches receiving an asynchronous event request (AER) message from the host, and wherein the AER message comprises a field used to indicate the resource monitoring command (MA, Fig. 2, 200 storage device, 210 memory controller, 100 Host; Abstract, lines 2-7, The storage device may include a nonvolatile memory, and the host may control the storage device based on a physical address of the nonvolatile memory and may send an asynchronous event request command to the storage device. The storage device may monitor the nonvolatile memory; [0034] lines 1-6, a memory controller 1210 and the nonvolatile memory 1220. The memory controller 1210 may include a host interface and a memory interface, which may be a storage interface. The host interface may provide an interface between the host 1100 and the storage device 1200; also see [0039]-[0040]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Lamb, Utevsky and Fruin with MA because MA’s teaching of asynchronous event request for monitoring the nonvolatile memory would have provided Lamb and Utevsky’s system 

As per claim 17, it is a resource management apparatus claim of claim 9 above. Therefore, it is rejected for the same reason as claim 9 above.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb and Utevsky, as applied to claim 1 above, and further in view of Bobroff et al. (US Pub. 2014/0196049 A1) and PARK et al. (US Pub. 2016/0335265 A1).
	
As per claim 10, Lamb and Utevsky teach the invention according to claim 1 above. Lamb teaches releasing the storage space occupied by the first queue (Lamb, Col 6, lines 2-10, When maximum queue threshold 430 is exceeded for a queue, no new chunks of data are added to the queue (i.e., 100% are dropped from the tail) to allow the queue to drain as fast as possible. When queue fullness (e.g., average queue length) lies between minimum queue threshold 420 and maximum queue threshold 430, packet processor 210 can randomly drop some percentage of new chunks from the tail of the queue(s); also see Col 2, lines 23-24, measuring a queue fullness as an amount of the buffer memory occupied in the queue; Fig. 3, 235 buffer memory, region 1-8; Col 4, lines 40-41, Buffer memory 235 can store the chunks of data in logical queues).

after releasing, sending, by the resource management apparatus, a resource indication message to another host such that the another host applies for a required queue resource based on the resource indication message, wherein the resource indication message indicates a size of the storage space released, and wherein the other host is different than the host.

However, Bobroff teaches after releasing, sending, by the resource management apparatus, a resource allocation to another host such that the another host applies for a required queue resource based on the resource allocation and wherein the other host is different than the host (Bobroff. Fig. 1, 102 memory optimizer (as resource management apparatus), 101 virtual machines (as different hosts); [0006] lines 7-16, periodically collecting information on the memory and CPU usage of each virtual machine; in response to detecting that a first virtual machine exhibits a high level of memory use (as another host applies for required resource), identifying at least one second virtual machine with extra CPU capacity; applying the at least one memory optimization mechanism to the at least one second virtual machine to reduce (as release) the memory used by the at least one second virtual machine, thereby providing a portion of freed memory; and allocating the portion of freed memory to the first virtual machine).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Lamb 

Lamb, Utevsky and Bobroff fail to specifically teach the resource allocation is resource indication message, wherein the resource indication message indicates a size of the storage space released. 

However, PARK teaches the resource allocation is resource indication message, wherein the resource indication message indicates a size of the storage space released (PARK, [0134] lines 1-11, the processor 120 may analyze all applications installed in the user terminal apparatus 100 to provide information for optimization of the user terminal apparatus 100…When those applications are inactivated, the processor 120 may provide information regarding the secured memory and battery. In other words, the processor 120 may provide information indicating the amount of memory that is freed up).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Lamb, Utevsky and Bobroff with PARK because PARK’s teaching of providing the amount of memory is freed up within the resource information would have provided Lamb, Utevsky 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Z.X./Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195